[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                         AUG 3, 2011
                                       No. 10-14648                      JOHN LEY
                                   Non-Argument Calendar                   CLERK
                                 ________________________

                             D.C. Docket No.0:09-cr-60042-JIC-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus

CINDY MORAN-SANCHEZ,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (August 3, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Richard L. Rosenbaum, appointed as Cindy Moran-Sanchez’s counsel for

purposes of her appeal, filed a motion to withdraw supported by a brief prepared
pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Moran-Sanchez’s conviction and sentence

is AFFIRMED.




                                         2